Order filed April 3, 2014




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00257-CR
                                 ____________

                   HECTOR RIOS SAAVEDRA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 5
                          Harris County, Texas
                      Trial Court Cause No. 1780331

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 4, a
redacted copy of the 911 call.
      The clerk of the County Criminal Court at Law No. 5 is directed to deliver to
the clerk of this court the original of State's exhibit 4, a redacted copy of the 911
call, on or before April 17, 2014. The clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of State's exhibit 4, a redacted copy of the 911 call, to the clerk of the County
Criminal Court at Law No. 5.



                                              PER CURIAM